               Case 1:19-cv-05642-LGS Document 27 Filed 09/12/19 Page 1 of 1

      UNITED STATES DISTRICT COURT
      SOUTHERN DISTRICT OF NEW YORK


                                                          Plainti
      MANHATTAN SAFETY MAINE, INC.                        ff,
      and RECOVERY EFFORT, INC.,
                                                                      Case No. 19-cv-5642 (LGS)

                                      -                                       Supplemental…….
                                      v-                                    Rule 7.1 Statement…
      MICHAEL BOWEN, ARIE GENGER,
      ARNOLD BROSER, DAVID BROSER,
      Individually and as trustee of the GENGER
      LITIGATION TRUST, ABDG LLC,                         Defend
      TEDCO, INC. and JOHN DOES 1-10,                     ant.




                     Pursuant to Federal Rule of Civil Procedure 7.1 and to enable District
     Judges and Magistrate Judges of the Court to evaluate possible disqualification or
     recusal, the undersigned counsel for Manhattan Safety Maine, Inc.                  certifies that
     the following is the corporate parent of said party:


     Manhattan Safety Maine, Ltd., a company formed and registered under the laws of St. Kitts.




     Date:    09/12/2019                                     /s/ Christopher K. Leung
                                                            Signature of Attorney


                                                            Attorney Bar Code: CL 1688




Form Rule7_1.pdf SDNY Web 10/2007
